Citation Nr: 1137159	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Maury Regional Hospital, in Columbia, Tennessee, from 
July 17, 2008, to July 20, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 denial of a claim for payment or reimbursement of expenses incurred at Maury Regional Hospital.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities. 

2.  The Veteran was hospitalized at Maury Regional Hospital, a private medical facility in Columbia, Tennessee, from July 17, 2008, to July 20, 2008.

3.  The Veteran had not received VA medical services within 24 months preceding his July 17, 2008, through July 20, 2008, private medical treatment at Maury Regional Hospital.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred at a private facility from July 17, 2008, to July 20, 2008, have not been met.  38 U.S.C.A. §§ 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred from July 17, 2008, to July 20, 2008, for treatment at a non-VA medical facility.  The evidence shows, in relevant part, that on July 17, 2008, the Veteran presented to the emergency room of Maury Regional Hospital in Columbia, Tennessee, with an acute inferior wall lateral myocardial infarction of an hour and a half duration.  The Veteran states that although he had requested transport to the Nashville, Tennessee, VA medical center (VAMC) on the campus of Vanderbilt University, he was instead brought to Maury Regional Hospital due to the emergent nature of his situation.  He further states that when transfer to the VAMC was requested, Maury Regional Hospital was informed that the VAMC could not accept the Veteran due to a shortage of available beds.

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, VA must reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran under the authority so long as certain statutory and regulatory requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011).

In this case, the VAMC adjudicated the Veteran's right to reimbursement under the provisions of the Veterans Millennium Health Care and Benefits Act (Act), Pub. L. 106-117, codified at 38 U.S.C.A. § 1725.  To be eligible for payment under 38 U.S.C.A. § 1725, the treatment must satisfy all of the following conditions:

(1)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(2)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(4)  The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran;

(5)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(6)  The Veteran is financially liable to the non-VA provider of the emergency treatment;

(7)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;

(8)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(9)  The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728.  

38 U.S.C.A. § 1725; see 38 C.F.R. 17.1002 (2010).

Under 38 U.S.C.A. § 1728, VA payment or reimbursement for emergency treatment is authorized for a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability.  At the outset, the Board notes eligibility for reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 is neither claimed by the Veteran nor apparent from the record as the Veteran has no service-connected disability and was not participating in a rehabilitation program.  See 38 U.S.C.A. § 1728.  (The record shows that in January 2010, the Veteran sought service connection for coronary artery disease, which claim was denied by the RO in May 2010.  The Veteran did not appeal that denial and the May 2010 rating decision became final.)

Here, the Veteran's claim for reimbursement for unauthorized medical expenses was denied upon a finding that he had not received VA care or services within the 24-month period preceding his July 17, 2008, Maury Regional Hospital treatment.  See 38 U.S.C.A § 1725(b)(2)(B).  

A review of the record shows that the Veteran was enrolled in the VA healthcare system at the time of his July 17, 2008, private hospitalization.  Indeed, VA treatment records associated with the claims folder show treatment at the Nashville VAMC from 1999 to 2010.  The issue in this case, therefore, turns on whether the Veteran "had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment."  38 U.S.C.A. § 1725(5).  

Queries for treatment records for the Veteran resulted in no findings of treatment for the period from July 18, 2006, to July 17, 2008.  It was noted that the Veteran had been scheduled for a VA dermatology appointment on October 27, 2006, but that he had failed to report for that appointment.  The Veteran's VA treatment records similarly show that he had failed to report for his scheduled October 30, 2006 dermatology appointment.  The Veteran's appointment was not rescheduled as it was the third time that he had failed to report for that appointment.  Prior to the scheduled October 2006 dermatology appointments, the last VA treatment received by the Veteran was on February 26, 2004.  There is then an absence of records showing treatment at a VAMC until July 25, 2008.

During his June 2011 hearing, the Veteran indicated that during the 24-month period prior to July 17-20, 2008, he was an active VA healthcare participant.  He stated, however, that during that 24-month period, VA had to reschedule some appointments and he too had to cancel some appointments on account of his work schedule.  The Veteran admitted to missing appointments, but reiterated that he was "under care of the VA hospital."  

Despite the fact that the Veteran may have been enrolled in the VA healthcare system in the two year period preceding his July 2008 private hospitalization, the law is clear that he must also have received medical services during that time frame, evidence of which is lacking in this case.  Although the Veteran was scheduled for a dermatology appointment in October 2006, he failed to report for that appointment.  His appointment was not rescheduled by VA on account of the fact that it was the third time in which he had failed to report for such appointment.  There is no evidence that the Veteran himself attempted to reschedule that appointment.  

In sum, the evidence of record fails to reflect that at the time of the July 17, 2008, hospitalization, the Veteran had received any medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  Therefore, the Board finds that the Veteran fails to meet the conditions of 38 U.S.C.A. § 1725(b)(2)(B) and 38 C.F.R. § 17.1002(e).  Because the Veteran does not meet all of the requirements of 38 U.S.C.A 1725 and its implementing regulation, reimbursement for unauthorized medical expenses incurred at the Maury Regional Hospital from July 17, 2008, to July 20, 2008, is statutorily prohibited.  The Board is sympathetic to the Veteran's argument.  Unfortunately, however, the Board is unable to provide a legal remedy.  The Board does not have authority to grant a claim simply because it might perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Here, the Veteran's claim for reimbursement of private medical expenses is governed by Part 17 of title 38, Code of Federal Regulations.  As such, the VCAA and its implementing regulations do not apply.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Moreover, because, as discussed above, the Veteran's claim is being denied as a matter of law, no further notice or assistance is required to fulfill VA's duty to assist, to the extent required, in the development of the claim.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at the Maury Regional Hospital, in Columbia, Tennessee, from July 17, 2008, to July 20, 2008, is denied.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


